DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 and 3-11 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
The claim limitation “wherein the device further comprises a frame fixedly connected to the top electrode (8), the upper barrier dielectric plate (10), the lower barrier dielectric plate (11) and the bottom electrode (9); and the frame is configured to: achieve adjustment in height direction of the top electrode (8) and the upper barrier dielectric plate (10), and/or achieve adjustment in height direction of the lower barrier dielectric plate (11) and the bottom electrode (9)” in claim 1 and the claim limitation “wherein the device further comprises a frame fixedly connected to the top electrode (8), the upper barrier dielectric plate (10), the lower barrier dielectric plate (11) and the bottom electrode (9); and the frame is configured to: achieve a heightwise adjustment of the top electrode (8) and the upper barrier dielectric plate (10), and/or achieve a heightwise adjustment of the lower barrier dielectric plate (11) and the bottom electrode (9)” in claim 11 are not supported by the application as originally filed. Para. [0035] reads, in pertinent part: “The top electrode 8 and the upper barrier dielectric plate 10 and/or the lower barrier dielectric plate 11 and the bottom electrode 9 achieve the adjustment of height direction through the frame, and the discharge gap is set between 0.2mm-20mm to guarantee uniform and stable plasma discharge to be generated in the discharge gap,” this being the only section of the specification relevant to the identified claim limitations. There is no support for all of the top electrode, upper barrier dielectric plate, lower barrier dielectric plate and bottom electrode being connected to the frame, and especially “fixedly connected.” Given the fact that the height of one or more of these elements is adjustable, one of ordinary skill in the art would expect a movable connection. Further, there is no disclosure in the specification as to how the frame is configured to achieve the height/heightwise adjustment of the listed elements.
Response to Arguments
Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIVIUS R CAZAN whose telephone number is (571)272-8032. The examiner can normally be reached Monday - Friday noon-8:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Vo can be reached on 571-272-4690. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LIVIUS R. CAZAN/Primary Examiner, Art Unit 3729